Opinion issued March 24, 2020




                                        In The

                                 Court of Appeals
                                       For The

                             First District of Texas
                                ————————————
                                 NO. 01-20-00094-CV
                               ———————————
                          DARRELL J. HARPER, Appellant
                                          V.
                             STATE OF TEXAS, Appellee


                        On Appeal from the 165th District Court
                                 Harris County, Texas
                           Trial Court Case No. 2015-05008


                             MEMORANDUM OPINION

      Appellant, Darrell J. Harper, attempts to appeal the trial court’s

undetermined action that occurred on January 27, 2020. We dismiss the appeal for

lack of jurisdiction.
         Appellant has been declared a vexatious litigant and is subject to a prefiling

order.      Accordingly, appellant may not proceed with an appeal without a

permission order from the local administrative judge. Because appellant has not

obtained such an order, we dismiss the appeal.

         The Office of Court Administration website lists all vexatious litigants

subject to prefiling orders. See Office of Court Administration, List of Vexatious

Litigants     Subject    to   Prefiling    Order,    http://www.txcourts.gov/judicial-

data/vexatious-litigants/ (list last updated January 23, 2020); see also TEX. CIV.

PRAC. & REM. CODE § 11.104(b) (requiring office of court administration to

maintain list and post list of vexatious litigants on agency’s website). Appellant is

one such litigant. This pre-filing order was signed on January 20, 2015, in Darrell

J. Harper v. State of Texas, Cause No. D-1-GN-14-004224 in the 201st District

Court of Travis County, Texas.         See Office of Court Administration List of

Vexatious Litigants Subject to Pre-Filing Orders under Section 11.101, Civil

Practice           and          Remedies            Code,         available          at

http://www.txcourts.gov/media/843678/Darrell-Harper.pdf (last viewed February

6, 2020); see also Douglas v. Am. Title Co., 196 S.W.3d 876, 878 n.2 (Tex. App.—

Houston [1st Dist.] 2006, no pet.) (taking judicial notice of Harris County record of

vexatious litigants).




                                            2
      The Clerk of this Court may not file an appeal presented by a vexatious

litigant subject to a prefiling order unless (1) the litigant first obtains an order from

the local administrative judge permitting the filing or (2) the appeal is from a

prefiling order designating the person a vexatious litigant. See TEX. CIV. PRAC. &

REM. CODE § 11.103(a), (d). Appellant’s appeal is not an appeal from the prefiling

order designating him a vexatious litigant. Thus, appellant may not proceed with

his appeal unless the local administrative judge permitted this filing.

      This Court issued a notice to appellant advising him that we would dismiss

his appeal unless he responded within 10 days with proof that, before filing the

appeal, he had obtained an order from the local administrative judge permitting the

appeal. Appellant did not adequately respond to the notice and the record is devoid

of any order permitting the filing of the appeal.

      Because appellant fails to make the requisite showing that the local

administrative judge permitted the appeal, we dismiss the appeal. See Kastner v.

Fulco, No. 01–13–00100–CV, 2013 WL 6157392, at *1–2 (Tex. App.—Houston

[1st Dist.] Nov. 21, 2013, no pet.) (dismissing appeal after providing notice of

intent to dismiss because vexatious litigant appellant failed to provide copy of

order permitting filing of appeal); McCray v. Prudential Ins., No. 14–12–00860–

CV, 2012 WL 5586804, at *1 (Tex. App.—Houston [14th Dist.] Nov. 15, 2012, no

pet.) (same).


                                           3
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a); 43.2(f).

We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                       4